Raymond Marshall Tyler, the defendant, was charged with having committed an assault with intent to commit the crime of rape upon the body of one Clara Witt on the 8th day of July, 1940, in the county of Milwaukee.  There was a trial. Upon the trial the defendant was found guilty by the court before whom he was tried and sentenced to confinement at hard labor for an indeterminate term of not less than one year nor more than five years.  From the sentence and judgment of the court, the defendant appeals.
The sole question raised upon this appeal is whether the evidence sustains the finding of the trial *Page 488 
court.  It is contended by the defendant, (1) that his conduct negatives any intent on his part to use force to accomplish his purpose; (2) that the circumstances show that he never intended to commit the offense; and (3) that intent is the gist of the offense.  We have carefully examined the record in this case and we are of the opinion that the evidence offered and received upon the trial is ample to sustain the finding of the trial court.  No useful purpose would be served by setting out the details of the evidence and for that reason they will be omitted.
By the Court. — Judgment affirmed.